department of the treasury internal_revenue_service washington d c date number release date cc dom it a spr-106598-99 uilc internal_revenue_service national_office service_center advice memorandum for regional_counsel southeast region cc ser regional_counsel western region cc wr from acting assistant chief_counsel income_tax accounting cc dom it a subject failure to pay penalty and automated substitute for returns this responds to your request for significant service_center advice in connection with several questions posed with regard to the automated substitute for return function of the service_center the issues raised concern the imposition of the failure to pay penalty under sec_6651 of the internal_revenue_code in the case of returns prepared by the service under the automated substitute for return procedures issues whether the failure to pay penalty under sec_6651 of the code may be imposed with regard to a return prepared by the service under the automated substitute for return procedures if the sec_6651 penalty can be imposed on a return prepared under the automated substitute for return procedures whether the penalty is subject_to deficiency procedures if the sec_6651 penalty is subject_to deficiency procedures how should the penalty be expressed on the notice_of_deficiency conclusions pursuant to sec_6651 of the code the failure to pay penalty under spr-106598-99 sec_6651 may be imposed with regard to a return prepared by the service under the automated substitute for return procedures the sec_6651 penalty imposed with regard to a return prepared under the automated substitute for return procedures is subject_to deficiency procedures the sec_6651 penalty on the notice_of_deficiency is expressed with an asterisk with reference to a statement that explains that the amount of the penalty cannot be calculated at this time and that an addition_to_tax of percent will be imposed for each month from the due_date of the return up to a maximum of percent based on the amount of tax_shown_on_the_return and not paid however if the sec_6651 penalty has reached the maximum of percent then the full amount of the penalty is expressed on the notice_of_deficiency facts under the authority of sec_6020 of the code the service prepares income_tax returns for individuals who fail to file returns or who file fraudulent_returns the service prepares these returns using manual procedures and automated procedures called automated substitute for return asfr procedures under asfr procedures the service establishes a taxpayer account on a computer system with a transaction code tc of and simultaneously prepares and mails a thirty-day_letter to the taxpayer attached to the thirty-day_letter is an explanation of proposed adjustments as well as a tax calculation summary report the information used to compute the tax is gathered from past filings and or third party information returns the thirty-day_letter is signed by the chief of the collection branch a gm-14 employee if the taxpayer fails to respond to the thirty-day_letter the service mails a statutory_notice_of_deficiency to the taxpayer with the same explanation of adjustments and tax calculation summary report that was attached to the thirty-day_letter for returns due without regard to extensions after date both the thirty-day_letter and the notice_of_deficiency issued with regard to a return prepared under the asfr procedures include the failure to pay penalty under sec_6651 issue discussion sec_6651 of the code imposes a penalty for failure to pay the amount shown as tax on a return on or before the due_date prescribed for payment of such tax with regard to extensions unless it is shown that such failure is due to reasonable_cause and not due to willful neglect except as provided under sec_6651 the sec_6651 penalty only applies if a return is filed by the taxpayer spr-106598-99 for returns due without regard to extensions after date sec_6651 of the code provides that for purposes of sec_6651 a return prepared by the service under sec_6020 is treated as a return filed by the taxpayer thus the question is whether a return prepared under asfr procedures is a return made by the service under sec_6020 sec_6020 of the code provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return sec_6020 of the code provides that a return prepared under the authority of sec_6020 is prima facie valid for all legal purposes however a return prepared by the service under sec_6020 is not a return for purposes of the statute_of_limitations the failure_to_file_penalty and the election to file a separate_return see sec_6501 for statute_of_limitations sec_6651 for failure_to_file_penalty 91_tc_926 acq in result in part 1991_2_cb_1 for election to file a separate_return a return prepared by the service pursuant to sec_6020 of the code must meet three requirements first the return must contain taxpayer identifying information including the taxpayer’s name address and social_security_number second the return must contain sufficient data to compute the taxpayer’s liability third the secretary or_his_delegate must sign the return see millsap pincite an asfr with the thirty-day_letter including the attachments to the thirty-day_letter meet the requirements of a return prepared by the service under sec_6020 first the taxpayer’s name address and social_security_number appear on the asfr and the letter second the letter and its attachments contain sufficient information to compute the taxpayer’s liability third a service employee see 65_tc_542 which states that sec_6020 requires that the return be subscribed but need not be signed under oath sec_7701 defines the secretary as the secretary_of_the_treasury or_his_delegate under sec_7701 a delegate includes any officer employee or agency of the department of the treasury authorized by the secretary_of_the_treasury to perform functions described in the context sec_301_6020-1 of the regulations on procedure and administration provides that such a return may be executed by the district_director or other authorized internal revenue_officer or employee the internal_revenue_manual provides that service employees such as revenue agents and tax auditors as well as revenue officers and collection office function managers who are at least at the gs-9 level may execute a sec_6020 return i r m handbook no handbook of delegation orders order no see also i r m spr-106598-99 authorized to execute a sec_6020 return the chief of the collections branch signs the thirty-day_letter thus an asfr and a thirty-day_letter with its attachments prepared and mailed to the taxpayer pursuant to the asfr procedures is a valid sec_6020 return because a valid sec_6020 return is prepared by the service under the asfr procedures sec_6651 provides that the service may impose the failure to pay penalty under sec_6651 with regard to that return issue sec_6211 provides that in the case of income estate and certain gift and excise_taxes the term deficiency means the amount by which the tax imposed exceeds the excess of the sum of the amount of tax shown on the taxpayer return plus the amount previously assessed or collected without assessment as a deficiency over the amount of any rebates defined in sec_6211 sec_6665 of the code provides in pertinent part that penalties and additions to tax will be assessed collected and paid in the same manner as taxes except in the case of an addition_to_tax under sec_6651 if the underlying tax is not attributable to a deficiency as discussed above sec_6651 of the code provides that an individual_income_tax_return prepared by the service using the asfr procedures is a return filed by the taxpayer for purposes of calculating the failure to pay penalty under sec_6651 however the sec_6020 return is not considered a return filed by the taxpayer for any other purpose therefore for purposes of determining what constitutes a deficiency a sec_6020 return is not considered to be the return of the taxpayer a deficiency as defined in sec_6211 includes the difference between the correct amount of income_tax and the amount shown as tax by the taxpayer on his or her return if such a return was made thus because the taxpayer did not make a return a deficiency would include the correct amount of tax not reduced by the amount reflected on the sec_6020 return because the amount of underlying tax reflected on the sec_6020 return constitutes a deficiency the failure to pay penalty under sec_6651 of the code is attributable to the deficiency and thus will also be subject_to deficiency procedures pursuant to sec_6665 this conclusion is supported by the legislative_history of sec_6651 which provides that for purposes of a sec_6020 return the tax on which the sec_6651 penalty is measured is considered to be a deficiency h_r rep no pincite 1996_3_cb_101 see also millsap pincite service’s preparation of sec_6020 return does not foreclose taxpayer’s right to deficiency procedures thus in the context of a sec_6020 return prepared using asfr spr-106598-99 procedures the failure to pay penalty under sec_6651 is subject_to deficiency procedures issue under sec_6651 of the code the amount of the addition_to_tax for failure to pay the amount shown on the return is percent of the amount of such tax if the failure is not for more than one month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate the notice_of_deficiency should in all cases where the penalty under sec_6651 of the code applies state that the service has imposed the sec_6651 penalty for failure to pay as of the due_date of the return and that taxpayer has not shown that the failure to pay is due to reasonable_cause if a notice_of_deficiency is issued prior to the addition_to_tax under sec_6651 reaching the maximum of percent the service will not be able to determine the full amount of the addition_to_tax because the addition will continue to accrue until the amount is paid thus the notice_of_deficiency should not provide an amount but instead show an asterisk with reference to the following statement the amount of the addition_to_tax cannot be determined at this time and an addition_to_tax of percent will be imposed for each additional month or fraction thereof of nonpayment up to percent however if the addition under sec_6651 has reached the maximum of percent then this amount will be expressed on the notice_of_deficiency if you have any questions or concerns regarding this reply please call brad taylor at by heather c maloy rochelle l hodes senior technician reviewer cc dom it a
